 



EXHIBIT 10.1

BARNES & NOBLE, INC.
2004 INCENTIVE PLAN

     BARNES & NOBLE, INC., a corporation existing under the laws of the State of
Delaware (the “Company”), hereby establishes and adopts the following 2004
Incentive Plan (the “Plan”). Certain capitalized terms used in the Plan are
defined in Article 2.

RECITALS

     WHEREAS, the Company desires to encourage high levels of performance by
those individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who are expected to contribute to the
success of the Company and to encourage such individuals to remain as directors,
employees, consultants and/or advisors of the Company and its Affiliates by
increasing their proprietary interest in the Company’s growth and success; and

     WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the granting of Awards to Participants whose judgment,
initiative and efforts are or have been or are expected to be responsible for
the success of the Company.

     NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:

ARTICLE 1

PURPOSE OF THE PLAN

     1.1. Purpose. The purpose of the Plan is to assist the Company and its
Affiliates in attracting and retaining selected individuals to serve as
directors, employees, consultants and/or advisors of the Company who are
expected to contribute to the Company’s success and to achieve long-term
objectives which will inure to the benefit of all stockholders of the Company
through the additional incentives inherent in the Awards hereunder.

ARTICLE 2

DEFINITIONS

     2.1. “Affiliate” shall mean (i) any person or entity that directly, or
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company (including any Subsidiary) or (ii) any entity
in which the Company has a significant equity interest, as determined by the
Committee.

     2.2. “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Performance Award, Dividend Equivalent, Other Stock Unit Award or
any other right, interest or option relating to Shares or other property
(including cash) granted pursuant to the provisions of the Plan.

 



--------------------------------------------------------------------------------



 



     2.3. “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder.

     2.4. “Board” shall mean the board of directors of the Company.

     2.5. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.

     2.6. “Committee” shall mean the Compensation Committee of the Board (or
such other committee designated by the Compensation Committee of the Board),
consisting of no fewer than two Directors, each of whom is (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 (or any successor rule) of the
Exchange Act, (ii) an “outside director” within the meaning of Section
162(m)(4)(C)(i) of the Code, and (iii) an “independent director” for purpose of
the rules and regulations of the New York Stock Exchange.

     2.7. “Company” has the meaning set forth in introductory paragraph of the
Plan.

     2.8. “Covered Employee” shall mean a “covered employee” within the meaning
of Section 162(m)(3) of the Code, or any successor provision thereto.

     2.9. “Director” shall mean a non-employee member of the Board or a
non-employee member of the board of directors of a Subsidiary.

     2.10. “Dividend Equivalents” shall have the meaning set forth in Section
12.5.

     2.11. “Employee” shall mean any employee of the Company or any Affiliate.
Solely for purposes of the Plan, an Employee shall also mean any consultant or
advisor who provides services to the Company or any Affiliate, so long as such
person (i) renders bona fide services that are not in connection with the offer
and sale of the Company’s securities in a capital-raising transaction and (ii)
does not directly or indirectly promote or maintain a market for the Company’s
securities.

     2.12. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

     2.13. “Fair Market Value” shall mean, with respect to any property other
than Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be the per Share closing price of
the Shares as reported on the New York Stock Exchange on that date (or if there
was no reported closing price on such date, on the last preceding date on which
the closing price was reported) or, if the Company is not then listed on the New
York Stock Exchange, the Fair Market Value of Shares shall be determined by the
Committee in its sole discretion using appropriate criteria.

     2.14. “Freestanding Stock Appreciation Right” shall have the meaning set
forth in Section 6.1.

     2.15. “Limitations” shall have the meaning set forth in Section 10.5.

2



--------------------------------------------------------------------------------



 



     2.16. “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

     2.17. “Option Proceeds” shall mean the cash actually received by the
Company for the option price in connection with the exercise of Options or
options granted under the Prior Plans that are exercised after the effective
date of the Plan, plus the maximum tax benefit that could be realized by the
Company as a result of the exercise of such Options or options granted under the
Prior Plans, which tax benefit shall be determined by multiplying (a) the amount
that is deductible for Federal income tax purposes as a result of any such
option exercise (currently, equal to the amount upon which the Participant’s
withholding tax obligation is calculated), times (b) the sum of the maximum
federal corporate income tax rate for the year of exercise plus an assumed 6%
state income tax rate. With respect to Options or options granted under the
Prior Plans, to the extent that a Participant pays the option price and/or
withholding taxes with Shares, Option Proceeds shall not be calculated with
respect to the amounts so paid in Shares.

     2.18. “Other Stock Unit Award” shall have the meaning set forth in Section
8.1.

     2.19. “Participant” shall mean an Employee or Director who is selected by
the Committee to receive an Award under the Plan.

     2.20. “Payee” shall have the meaning set forth in Section 13.1.

     2.21. “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Article 9.

     2.22. “Performance Period” shall mean that period established by the
Committee at the time any Performance Award is granted or at any time thereafter
during which any performance goals specified by the Committee with respect to
such Award are to be measured.

     2.23. “Performance Share” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including cash, Shares, other property, or any combination thereof,
upon achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

     2.24. “Performance Unit” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated amount of property (including cash)
other than Shares, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

     2.25. “Permitted Assignee” shall have the meaning set forth in Section
12.3.

     2.26. “Prior Plans” shall mean, collectively, the Company’s 1991 Incentive
Plan, as amended, and the Company’s 1996 Incentive Plan, as amended.

3



--------------------------------------------------------------------------------



 



     2.27. “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

     2.28. “Restricted Period” shall have the meaning set forth in Section 7.1.

     2.29. “Restricted Stock Award” shall have the meaning set forth in Section
7.1.

     2.30. “Shares” shall mean the shares of common stock of the Company, par
value $0.001 per share.

     2.31. “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Article 6.

     2.32. “Subsidiary” shall mean any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the time of
the granting of the Award, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.

     2.33. “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

     2.34. “Tandem Stock Appreciation Right” shall have the meaning set forth in
Section 6.1.

ARTICLE 3

SHARES SUBJECT TO THE PLAN

     3.1. Number of Shares. (a) Subject to adjustment as provided in Section
12.2, a total of 7,300,000 Shares shall be authorized for grant under the Plan,
plus any Shares remaining available for grant under the Prior Plans on the
effective date of the Plan. Any Shares that are subject to Awards of Options or
Stock Appreciation Rights shall be counted against this limit as one (1) Share
for every one (1) Share issued. Any Shares that are subject to Awards other than
Options or Stock Appreciation Rights shall be counted against this limit as two
(2) Shares for every one (1) Share granted.

          (b) If any Shares subject to an Award or to an award under the Prior
Plans are forfeited, expire or otherwise terminate without issuance of such
Shares, or any Award or award under the Prior Plans is settled for cash or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award, the Shares shall, to the extent of such forfeiture,

4



--------------------------------------------------------------------------------



 



expiration, termination, cash settlement or non-issuance, again be available for
Awards under the Plan, subject to Section 3.1(g) below.

          (c) In the event that (i) any Option or other Award granted hereunder
is exercised through the tendering of Shares (either actually or by attestation)
or by the withholding of Shares by the Company, or (ii) withholding tax
liabilities arising from such Option or other Award are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, then only the number of Shares issued net of the Shares
tendered or withheld shall be counted for purposes of determining the maximum
number of Shares available for issuance under the Plan. In the event that
(i) any option or award granted under the Prior Plans is exercised through the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, or (ii) withholding tax liabilities arising from such
options or awards are satisfied by the tendering of Shares (either actually or
by attestation) or by the withholding of Shares by the Company, then the Shares
so tendered or withheld shall again be available for Awards under the Plan.

          (d) Shares reacquired by the Company on the open market using Option
Proceeds shall be available for Awards under the Plan. The increase in Shares
available pursuant to the repurchase of Shares with Option Proceeds shall not be
greater than the amount of such proceeds divided by the Fair Market Value of a
Share on the date of exercise of the Option giving rise to such Option Proceeds.

          (e) Substitute Awards shall not reduce the Shares authorized for
issuance under the Plan or authorized for grant to a Participant in any calendar
year. Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors or any Affiliate prior to such acquisition or combination.

          (f) Grants of Awards as a material inducement to a person becoming an
employee of the Company or any Subsidiary, including new employees in connection
with a merger or acquisition, or a former employee being rehired as an employee
following a bona fide period of interruption of employment, shall not reduce the
Shares authorized for issuance under the Plan if the Committee determines to not
grant such Awards under the Plan.

          (g) Any Shares that again become available for grant pursuant to this
Article 3 shall be added back as one (1) Share if such Shares were subject to
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under

5



--------------------------------------------------------------------------------



 



the Prior Plans, and as two (2) Shares if such Shares were subject to Awards
other than Options or Stock Appreciation Rights granted under the Plan.

     3.2. Character of Shares. Any Shares issued hereunder may consist, in whole
or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.

ARTICLE 4

ELIGIBILITY AND ADMINISTRATION

     4.1. Eligibility. Any Employee or Director shall be eligible to be selected
as a Participant.

     4.2. Administration. (a) The Plan shall be administered by the Committee.
The Directors may remove from, add members to, or fill vacancies on, the
Committee.

          (b) The Committee shall have full power and authority, subject to the
provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (i) select the Employees and Directors to whom Awards may from
time to time be granted hereunder; (ii) determine the type or types of Awards,
not inconsistent with the provisions of the Plan, to be granted to each
Participant hereunder; (iii) determine the number of Shares to be covered by
each Award granted hereunder; (iv) determine the terms and conditions, not
inconsistent with the provisions of the Plan, of any Award granted hereunder;
(v) determine whether, to what extent and under what circumstances Awards may be
settled in cash, Shares or other property, subject to Section 8.1; (vi)
determine whether, to what extent, and under what circumstances cash, Shares,
other property and other amounts payable with respect to an Award made under the
Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award will have Dividend Equivalents; and (xii) make
any other determination and take any other action that the Committee deems
necessary or desirable for administration of the Plan.

          (c) Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Participant, any
stockholder and any Employee or any Affiliate. A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.
Notwithstanding the foregoing or anything else to the contrary in the Plan, any
action or determination by the Committee specifically affecting or relating to
an Award to a Director shall require the prior approval of the Board.

6



--------------------------------------------------------------------------------



 



          (d) The Committee may delegate to a committee of one or more directors
of the Company or, to the extent permitted by law, to one or more officers or a
committee of officers the right to grant Awards to Employees who are not
Directors or officers of the Company and to cancel or suspend Awards to
Employees who are not Directors or officers of the Company.

ARTICLE 5

OPTIONS

     5.1. Grant of Options. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
shall be subject to the terms and conditions of this Article 5 and to such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable.

     5.2. Award Agreements. All Options granted pursuant to this Article 5 shall
be evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan. Granting of an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Article 5 may hold more than one
Option granted pursuant to the Plan at the same time.

     5.3. Option Price. Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Article 5 shall not be less than 100% of the Fair Market Value of such
Share on the date of grant of such Option. Other than pursuant to Section 12.2,
the Committee shall not be permitted to (a) lower the option price per Share of
an Option after it is granted, (b) cancel an Option when the option price per
Share exceeds the Fair Market Value of the underlying Shares in exchange for
another Award (other than in connection with Substitute Awards), and (c) take
any other action with respect to an Option that may be treated as a repricing
under the rules and regulations of the New York Stock Exchange.

     5.4. Option Period. The term of each Option shall be fixed by the Committee
in its sole discretion; provided that no Option shall be exercisable after the
expiration of ten years from the date the Option is granted, except in the event
of death or disability.

     5.5. Exercise of Options. Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement) as to all or part of the Shares covered
thereby, by the giving of written notice of exercise to the Company or its
designated agent, specifying the number of Shares to be purchased, accompanied
by payment of the full purchase price for the Shares being purchased. Unless
otherwise provided in an Award Agreement, full payment of such purchase price
shall be made at the time of exercise and shall be made (a) in cash or by
certified check or bank check or wire transfer of immediately available funds,
(b) by tendering previously acquired Shares (either actually or by attestation,
valued at their then Fair Market Value) that have been owned for a period of at
least six months (or such other period to avoid accounting charges against the
Company’s earnings),

7



--------------------------------------------------------------------------------



 



(c) with the consent of the Committee, by delivery of other consideration
(including, where permitted by law and the Committee, other Awards) having a
Fair Market Value on the exercise date equal to the total purchase price, (d)
with the consent of the Committee, by withholding Shares otherwise issuable in
connection with the exercise of the Option, (e) through any other method
specified in an Award Agreement, or (f) any combination of any of the foregoing.
In connection with a tender of previously acquired Shares pursuant to clause
(b) above, the Committee, in its sole discretion, may permit the Participant to
constructively exchange Shares already owned by the Participant in lieu of
actually tendering such Shares to the Company, provided that adequate
documentation concerning the ownership of the Shares to be constructively
tendered is furnished in form satisfactory to the Committee. The notice of
exercise, accompanied by such payment, shall be delivered to the Company at its
principal business office or such other office as the Committee may from time to
time direct, and shall be in such form, containing such further provisions
consistent with the provisions of the Plan, as the Committee may from time to
time prescribe. In no event may any Option granted hereunder be exercised for a
fraction of a Share. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date of such issuance.

     5.6. Form of Settlement. In its sole discretion, the Committee may provide,
at the time of grant, that the Shares to be issued upon an Option’s exercise
shall be in the form of Restricted Stock or other similar securities, or may
reserve the right so to provide after the time of grant.

     5.7. Incentive Stock Options. With respect to the Options that may be
granted by the Committee under the Plan, the Committee may grant Options
intended to qualify as “incentive stock options” as defined in Section 422 of
the Code, to any employee of the Company or any Affiliate, subject to the
requirements of Section 422 of the Code. Notwithstanding anything in Section 3.1
to the contrary and solely for the purposes of determining whether Shares are
available for the grant of “incentive stock options” under the Plan, the maximum
aggregate number of Shares with respect to which “incentive stock options” may
be granted under the Plan shall be 7,300,000 Shares.

ARTICLE 6

STOCK APPRECIATION RIGHTS

     6.1. Grant and Exercise. The Committee may provide Stock Appreciation
Rights (a) in conjunction with all or part of any Option granted under the Plan
or at any subsequent time during the term of such Option (“Tandem Stock
Appreciation Right”), (b) in conjunction with all or part of any Award (other
than an Option) granted under the Plan or at any subsequent time during the term
of such Award, or (c) without regard to any Option or other Award (a
“Freestanding Stock Appreciation Right”), in each case upon such terms and
conditions as the Committee may establish in its sole discretion.

     6.2. Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:

8



--------------------------------------------------------------------------------



 



          (a) Upon the exercise of a Stock Appreciation Right, the holder shall
have the right to receive the excess of (i) the Fair Market Value of one Share
on the date of exercise or such other amount as the Committee shall so determine
at any time during a specified period before the date of exercise over (ii) the
grant price of the right on the date of grant, or in the case of a Tandem Stock
Appreciation Right granted on the date of grant of the related Option, as
specified by the Committee in its sole discretion, which, except in the case of
Substitute Awards or in connection with an adjustment provided in Section 12.2,
shall not be less than the Fair Market Value of one Share on such date of grant
of the right or the related Option, as the case may be.

          (b) Upon the exercise of a Stock Appreciation Right, the Committee
shall determine in its sole discretion whether payment shall be made in cash, in
whole Shares or other property, or any combination thereof.

          (c) Any Tandem Stock Appreciation Right may be granted at the same
time as the related Option is granted or at any time thereafter before exercise
or expiration of such Option.

          (d) Any Tandem Stock Appreciation Right related to an Option may be
exercised only when the related Option would be exercisable and the Fair Market
Value of the Shares subject to the related Option exceeds the option price at
which Shares can be acquired pursuant to the Option. In addition, (i) if a
Tandem Stock Appreciation Right exists with respect to less than the full number
of Shares covered by a related Option, then an exercise or termination of such
Option shall not reduce the number of Shares to which the Tandem Stock
Appreciation Right applies until the number of Shares then exercisable under
such Option equals the number of Shares to which the Tandem Stock Appreciation
Right applies, and (ii) no Tandem Stock Appreciation Right granted under the
Plan to a person then subject to Section 16 of the Exchange Act shall be
exercised during the first six months of its term for cash.

          (e) Any Option related to a Tandem Stock Appreciation Right shall no
longer be exercisable to the extent the Tandem Stock Appreciation Right has been
exercised.

          (f) The provisions of Stock Appreciation Rights need not be the same
with respect to each recipient.

          (g) The Committee may impose such other conditions or restrictions on
the terms of exercise and the exercise price of any Stock Appreciation Right, as
it shall deem appropriate, including providing that the exercise price of a
Tandem Stock Appreciation Right may be less than the Fair Market Value on the
date of grant if the Tandem Stock Appreciation Right is added to an Option
following the date of the grant of the Option. In connection with the foregoing,
the Committee shall consider the applicability and effect of Section 162(m) of
the Code. Notwithstanding the foregoing provisions of this Section 6.2(g), but
subject to Section 12.2, a Freestanding Stock Appreciation Right shall not have
(i) an exercise price less than Fair Market Value on the date of grant, or (ii)
a term of greater than ten years. In addition to the foregoing, but subject to
Section 12.2, the base amount of any Stock Appreciation Right shall not be
reduced after the date of grant.

9



--------------------------------------------------------------------------------



 



          (h) The Committee may impose such terms and conditions on Stock
Appreciation Rights granted in conjunction with any Award (other than an Option)
as the Committee shall determine in its sole discretion.

ARTICLE 7

RESTRICTED STOCK AWARDS

     7.1. Grants. Awards of Restricted Stock may be issued hereunder to
Participants either alone or in addition to other Awards granted under the Plan
(a “Restricted Stock Award”). A Restricted Stock Award shall be subject to
restrictions imposed by the Committee covering a period of time specified by the
Committee (the “Restriction Period”). The provisions of Restricted Stock Awards
need not be the same with respect to each recipient. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Affiliate as a condition precedent to the
issuance of Restricted Stock.

     7.2. Award Agreements. The terms of any Restricted Stock Award granted
under the Plan shall be set forth in a written Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with the
Plan.

     7.3. Rights of Holders of Restricted Stock. Beginning on the date of grant
of the Restricted Stock Award and subject to execution of the Award Agreement,
the Participant shall become a shareholder of the Company with respect to all
Shares subject to the Award Agreement and shall have all of the rights of a
shareholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares; provided, however, that any
Shares or any other property (other than cash) distributed as a dividend or
otherwise with respect to any Restricted Shares as to which the restrictions
have not yet lapsed shall be subject to the same restrictions as such Restricted
Shares.

     7.4. Minimum Vesting Period. Except for certain limited situations
(including the death, disability or retirement of the Participant or a Change of
Control referred to in Article 11), Restricted Stock Awards subject solely to
continued employment restrictions shall have a Restriction Period of not less
than three years from date of grant (but permitting pro-rata vesting over such
time); provided, that the provisions of this Section 7.4 shall not be applicable
to any Substituted Awards or grants of Restricted Stock in payment of
Performance Awards pursuant to Article 9. Subject to the foregoing three-year
minimum vesting requirement, the Committee may, in its sole discretion and
subject to the limitations imposed under Section 162(m) of the Code and the
Treasury Regulations thereunder in the case of a Restricted Stock Award intended
to comply with the performance-based exception under Code Section 162(m), waive
the forfeiture period and any other conditions set forth in any Award Agreement
subject to such terms and conditions as the Committee shall deem appropriate.

10



--------------------------------------------------------------------------------



 



ARTICLE 8

OTHER STOCK UNIT AWARDS

     8.1. Stock and Administration. Other Awards of Shares and other Awards that
are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other Stock
Unit Awards shall be paid only in Shares. Subject to the provisions of the Plan,
the Committee shall have sole and complete authority to determine the Employees
and Directors to whom and the time or times at which such Other Stock Unit
Awards shall be made, the number of Shares to be granted pursuant to such
Awards, and all other conditions of the Awards. The provisions of Other Stock
Unit Awards need not be the same with respect to each recipient. Except for
certain limited situations (including the death, disability or retirement of the
Participant or a Change of Control referred to in Article 11), Other Stock Unit
Awards subject solely to continued employment restrictions shall be subject to
restrictions imposed by the Committee for a period of not less than three years
from date of grant (but permitting pro-rata vesting over such time); provided,
that such restrictions shall not be applicable to any Substituted Awards, grants
of Other Stock Unit Awards in payment of Performance Awards pursuant to
Article 9, or grants of Other Stock Unit Awards on a deferred basis.

     8.2. Terms and Conditions. Shares (including securities convertible into
Shares) subject to Awards granted under this Article 8 may be issued for no
consideration or for such minimum consideration as may be required by applicable
law. Shares (including securities convertible into Shares) purchased pursuant to
a purchase right awarded under this Article 8 shall be purchased for such
consideration as the Committee shall determine in its sole discretion.

ARTICLE 9

PERFORMANCE AWARDS

     9.1. Terms of Performance Awards. Performance Awards may be issued
hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award; provided,
however, that a Performance Period shall not be shorter than 12 months nor
longer than five years. Except as provided in Article 11 or as may be provided
in an Award Agreement, Performance Awards will be distributed only after the end
of the relevant Performance Period. Performance Awards may be paid in cash,
Shares, other property, or any combination thereof, in the sole discretion of
the Committee at the time of payment. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
may be based upon the criteria set forth in Section 10.2. The amount of the
Award to be distributed shall be conclusively determined by the Committee.
Performance Awards may be paid in a lump sum or in installments following the
close of the Performance Period or, in accordance with procedures established by
the Committee, on a deferred basis.

11



--------------------------------------------------------------------------------



 



ARTICLE 10

CODE SECTION 162(m) PROVISIONS

     10.1. Covered Employees. Notwithstanding any other provision of the Plan,
if the Committee determines at the time Restricted Stock, a Performance Award or
an Other Stock Unit Award is granted to a Participant who is, or is likely to
be, as of the end of the tax year in which the Company would claim a tax
deduction in connection with such Award, a Covered Employee, then the Committee
may provide that this Article 10 is applicable to such Award.

     10.2. Performance Criteria. If Restricted Stock, a Performance Award or an
Other Stock Unit Award is subject to this Article 10, then the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: net sales; pretax income before allocation of corporate overhead and
bonus; earnings per share; net income; division, group or corporate financial
goals; return on stockholders’ equity; return on assets; attainment of strategic
and operational initiatives; appreciation in and/or maintenance of the price of
the Shares or any other publicly-traded securities of the Company; market share;
gross profits; earnings before taxes; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; economic
value-added models; comparisons with various stock market indices; reductions in
costs, and/or return on invested capital of the Company or any Affiliate,
division or business unit of the Company for or within which the Participant is
primarily employed. Such performance goals also may be based solely by reference
to the Company’s performance or the performance of an Affiliate, division or
business unit of the Company, or based upon the relative performance of other
companies or upon comparisons of any of the indicators of performance relative
to other companies. The Committee may also exclude the impact of an event or
occurrence which the Committee determines should appropriately be excluded,
including (a) restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring charges, (b) an event either not directly related
to the operations of the Company or not within the reasonable control of the
Company’s management, or (c) a change in accounting standards required by
generally accepted accounting principles. Such performance goals shall be set by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m) of the Code, or any successor provision
thereto, and the regulations thereunder.

     10.3. Adjustments. Notwithstanding any provision of the Plan (other than
Article 11), with respect to any Restricted Stock, Performance Award or Other
Stock Unit Award that is subject to this Article 10, the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance goals,
except in the case of the death or disability of the Participant.

     10.4. Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article 10 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

12



--------------------------------------------------------------------------------



 



     10.5. Limitations on Grants to Individual Participant. Subject to
adjustment as provided in Section 12.2, no Participant may be granted
(i) Options or Stock Appreciation Rights during any 36-month period with respect
to more than 2,000,000 Shares or (ii) Restricted Stock, Performance Awards
and/or Other Stock Unit Awards that are denominated in Shares in any 36-month
period with respect to more than 1,000,000 Shares (the “Limitations”). In
addition to the foregoing, the maximum dollar value payable to any Participant
in any 12-month period with respect to Performance Awards and/or Other Stock
Unit Awards that are valued with reference to property other than Shares is
$5,000,000. If an Award is cancelled, the cancelled Award shall continue to be
counted toward the applicable Limitations.

     10.6. Other Company Compensation Plans. Shares available for Awards under
the Plan may be used by the Company as a form of payment of performance based
compensation under other Company compensation plans, whether or not existing on
the date hereof. Notwithstanding anything in this Article 10 to the contrary, to
the extent any Shares are used as such by the Company, such Shares will reduce
the then number of Shares available under Article 3 of the Plan for future
Awards, but will not be subject to the Share or dollar limitations set forth in
Section 10.5 above.

ARTICLE 11

CHANGE OF CONTROL PROVISIONS

     11.1. Impact of Change of Control. The terms of any Award may provide in
the Award Agreement evidencing the Award that, upon a “Change of Control” of the
Company (as that term may be defined therein), (a) Options and Stock
Appreciation Rights outstanding as of the date of the Change of Control
immediately vest and become fully exercisable, (b) restrictions and deferral
limitations on Restricted Stock lapse and the Restricted Stock become free of
all restrictions and limitations and become fully vested, (c) all Performance
Awards shall be considered to be earned and payable (either in full or pro-rata
based on the portion of Performance Period completed as of the date of the
Change in Control), and any deferral or other restriction shall lapse and such
Performance Awards shall be immediately settled or distributed, (d) the
restrictions and deferral limitations and other conditions applicable to any
Other Stock Unit Awards or any other Awards shall lapse, and such Other Stock
Unit Awards or such other Awards shall become free of all restrictions,
limitations or conditions and become fully vested and transferable to the full
extent of the original grant, and (e) such other additional benefits as the
Committee deems appropriate shall apply, subject in each case to any terms and
conditions contained in the Award Agreement evidencing such Award. For purposes
of the Plan, a “Change of Control” shall mean an event described in an Award
Agreement evidencing the Award or such other event as determined in the sole
discretion of the Board. Notwithstanding any other provision of the Plan, the
Committee, in its discretion, may determine that, upon the occurrence of a
Change of Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and such Participant shall receive, with respect to each Share
subject to such Option or Stock Appreciation Right, an amount equal to the
excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change of Control over the exercise price per share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of

13



--------------------------------------------------------------------------------



 



stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine.

     11.2. Assumption Upon Change of Control. Notwithstanding the foregoing, the
terms of any Award Agreement may also provide that, if in the event of a Change
of Control the successor company assumes or substitutes for an Option, Stock
Appreciation Right, Share of Restricted Stock or Other Stock Unit Award, then
each outstanding Option, Stock Appreciation Right, Share of Restricted Stock or
Other Stock Unit Award shall not be accelerated as described in
Sections 11.1(a), (b) and (d). For the purposes of this Section 11.2, an Option,
Stock Appreciation Right, Share of Restricted Stock or Other Stock Unit Award
shall be considered assumed or substituted for if following the Change of
Control the award confers the right to purchase or receive, for each Share
subject to the Option, Stock Appreciation Right, Restricted Stock Award or Other
Stock Unit Award immediately prior to the Change of Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change of Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided, however, that if such
consideration received in the transaction constituting a Change of Control is
not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Option, Stock Appreciation Right, Restricted
Stock Award or Other Stock Unit Award, for each Share subject thereto, will be
solely common stock of the successor company substantially equal in fair market
value to the per share consideration received by holders of Shares in the
transaction constituting a Change of Control. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.
Notwithstanding the foregoing, on such terms and conditions as may be set forth
in an Award Agreement, in the event of a termination of a Participant’s
employment in such successor company within a specified time period following
such Change in Control, each Award held by such Participant at the time of the
Change in Control shall be accelerated as described in Sections 11.1(a), (b) and
(d) above.

ARTICLE 12

GENERALLY APPLICABLE PROVISIONS

     12.1. Amendment and Modification of the Plan. The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the New York Stock Exchange or any rule
or regulation of any stock exchange or quotation system on which Shares are
listed or quoted; provided that the Board may not amend the Plan in any manner
that would result in noncompliance with Rule 16b-3 of the Exchange Act; and
further provided that the Board may not, without the approval of the Company’s
stockholders, amend the Plan to (a) increase the number of Shares that may be
the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan, (c)
materially expand the class of persons eligible to participate in the Plan, (d)
amend any provision of Section 5.3, (e) increase the maximum permissible term of
any Option specified by Section 5.4, or (f) amend any provision of Section 10.5.
In addition, no amendments to, or

14



--------------------------------------------------------------------------------



 



termination of, the Plan shall in any way impair the rights of a Participant
under any Award previously granted without such Participant’s consent.

     12.2. Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Shares or the
value thereof, such adjustments and other substitutions shall be made to the
Plan and to Awards as the Committee, in its sole discretion, deems equitable or
appropriate, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan and, in the aggregate or to
any one Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.

     12.3. Transferability of Awards. Except as provided below, and except as
otherwise authorized by the Committee in an Award Agreement, no Award and no
Shares subject to Awards described in Article 8 that have not been issued or as
to which any applicable restriction, performance or deferral period has not
lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution, and such Award may
be exercised during the life of the Participant only by the Participant or the
Participant’s guardian or legal representative. Notwithstanding the foregoing, a
Participant may assign or transfer an Award with the consent of the Committee
(each transferee thereof, a “Permitted Assignee”); provided that such Permitted
Assignee shall be bound by and subject to all of the terms and conditions of the
Plan and the Award Agreement relating to the transferred Award and shall execute
an agreement satisfactory to the Company evidencing such obligations; and
provided further that such Participant shall remain bound by the terms and
conditions of the Plan. The Company shall cooperate with any Permitted Assignee
and the Company’s transfer agent in effectuating any transfer permitted under
this Section 12.3.

     12.4. Termination of Employment. The Committee shall determine and set
forth in each Award Agreement whether any Awards granted in such Award Agreement
will continue to be exercisable, and the terms of such exercise, on and after
the date that a Participant ceases to be employed by or to provide services to
the Company or any Affiliate (including as a Director), whether by reason of
death, disability, voluntary or involuntary termination of employment or
services, or otherwise. The date of termination of a Participant’s employment or
services will be determined by the Committee, which determination will be final.

     12.5. Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including any deferred Award) may, if so determined by the Committee,
be entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares covered by the Award, as determined by the Committee, in its
sole discretion,

15



--------------------------------------------------------------------------------



 



and the Committee may provide that such amounts (if any) shall be deemed to have
been reinvested in additional Shares or otherwise reinvested.

ARTICLE 13

MISCELLANEOUS

     13.1. Tax Withholding. The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) (any such person, a “Payee”) net of any applicable Federal,
State and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Rights,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the Plan.
The Company or any Affiliate shall have the right to withhold from wages or
other amounts otherwise payable to such Payee such withholding taxes as may be
required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to such
Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value) that have been owned
for a period of at least six months (or such other period to avoid accounting
charges against the Company’s earnings), or by directing the Company to retain
Shares (up to the employee’s minimum required tax withholding rate) otherwise
deliverable in connection with the Award.

     13.2. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan
nor the grant of an Award hereunder shall confer upon any Employee or Director
the right to continue in the employment or service of the Company or any
Affiliate or affect any right that the Company or any Affiliate may have to
terminate the employment or service of (or to demote or to exclude from future
Awards under the Plan) any such Employee or Director at any time for any reason.
Except as specifically provided by the Committee, the Company shall not be
liable for the loss of existing or potential profit from an Award granted in the
event of termination of an employment or other relationship. No Employee or
Participant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Employees or Participants
under the Plan.

     13.3. Prospective Recipient. The prospective recipient of any Award under
the Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions.

     13.4. Cancellation of Award. Notwithstanding anything to the contrary
contained herein, all outstanding Awards granted to any Participant shall be
canceled if the Participant, without the consent of the Company, while employed
by the Company or any Affiliate or after termination of such employment or
service, establishes a relationship with a competitor of the

16



--------------------------------------------------------------------------------



 



Company or any Affiliate or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate, as determined by the
Committee in its sole discretion.

     13.5. Stop Transfer Orders. All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.

     13.6. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan and any Stock Appreciation Rights constitute a
special incentive payment to the Participant and shall not be taken into
account, to the extent permissible under applicable law, as compensation for
purposes of any of the employee benefit plans of the Company or any Affiliate
except as may be determined by the Committee or by the Board or board of
directors of the applicable Affiliate.

     13.7. Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

     13.8. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

     13.9. Construction. All references in the Plan to “Section,” “Sections,” or
“Article” are intended to refer to the Section, Sections or Article, as the case
may be, of the Plan. As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

     13.10. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights

17



--------------------------------------------------------------------------------



 



that are greater than those of a general creditor of the Company. In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver the
Shares or payments in lieu of or with respect to Awards hereunder; provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.

     13.11. Governing Law. The Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of Delaware and
construed accordingly.

     13.12. Effective Date of Plan; Termination of Plan. The Plan shall be
effective on the date of the approval of the Plan by the holders of a majority
of the shares entitled to vote at a duly constituted meeting of the stockholders
of the Company. The Plan shall be null and void and of no effect if the
foregoing condition is not fulfilled and in such event each Award shall,
notwithstanding any of the preceding provisions of the Plan, be null and void
and of no effect. Awards may be granted under the Plan at any time and from time
to time on or prior to the tenth anniversary of the effective date of the Plan,
on which date the Plan will expire except as to Awards then outstanding under
the Plan. Such outstanding Awards shall remain in effect until they have been
exercised or terminated, or have expired.

     13.13. Foreign Employees. Awards may be granted to Participants who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Employees employed
in the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

     13.14. Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

18